UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------X

UNITED STATES OF AMERICA,

                          -against-                          ORDER

BRYANT BROWN,
                                                             20-CR-12 (PAE)
                          Defendant.

---------------------------------------------------------X

Upon the application of defendant's counsel:

        WHEREAS defendant BRYANT BROWN is detained pretrial by the United

States Marshals Service at the Metropolitan Correctional Center (“MCC”), and

WHEREAS defendant is showing symptoms consistent with COVID-19, including

fever, cough, and body aches,



        IT IS HEREBY ORDERED that:

1.      Mr. Brown be tested immediately to determine whether he has COVID-19;

2.      that he be provided with the care recommended by the Centers for Disease

        Control and Prevention (“CDC”) for suspected and confirmed COVID-19 cases:

        specifically, that he be kept warm and hydrated, and that he be given

        over-the-counter medications for symptom relief; and

3.      that, consistent with CDC recommendations, he be taken to a hospital

        immediately if he develops trouble breathing, persistent pain or pressure in

        the chest, confusion, or bluish lips and face.
     In order to ensure that Mr. Brown is receiving adequate care, IT IS

FURTHER ORDERED that:

1.   MCC and/or the Marshals Service provide daily updates on Mr. Brown’s

     condition and treatment to the Court and to counsel, and

2.   MCC and/or the Marshals Service provide Mr. Brown with legal calls to

     counsel at least twice per week.



     The Clerk of Court is respectfully directed to terminate the motion at

     docket 9.



DATED:     New York, New York
           March 31, 2020

                                        SO ORDERED:



                                           PaJA.�
                                        _______________________________________
                                        HONORABLE PAUL A. ENGELMAYER
                                        United States District Judge
                                        Southern District of New York
